     Case 3:19-cv-02195-H-DEB Document 88 Filed 10/26/20 PageID.950 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
11
     TORREY PINES LOGIC, INC.,                         Case No.: 19-cv-02195-H-DEB
12                  Plaintiff, Counterdefendant,
                                                       ORDER:
13   v.
14   GUNWERKS, LLC,                                    (1) GRANTING PLAINTIFF’S
                                                       MOTION TO FILE DOCUMENTS
15                 Defendant, Counterclaimant.         UNDER SEAL;
16
                                                       [Doc. No. 86.]
17
18                                                     (2) DIRECTING THE CLERK TO
                                                       FILE THE PROPOSED
19
                                                       DOCUMENTS UNDER SEAL; AND
20
                                                       [Doc. No. 87.]
21
22                                                     (3) ORDERING PLAINTIFF TO
                                                       PUBLICLY FILE A REDACTED
23
                                                       VERSION OF ITS REPLY
24
25         On October 5, 2020, Plaintiff and Counterdefendant Torrey Pines Logic, Inc.
26   (“TPL”) filed a motion to dismiss Gunwerks’s amended counterclaims for lack of subject
27   matter jurisdiction and for failure to state a claim. (Doc. No. 76.) On October 26, 2020,
28   TPL filed a reply in support of its motion to dismiss. (Doc. No. 87.) On October 26, 2020,

                                                   1
                                                                               19-cv-02195-H-DEB
     Case 3:19-cv-02195-H-DEB Document 88 Filed 10/26/20 PageID.951 Page 2 of 2



 1   TPL also filed a motion to file under seal its reply brief and Exhibits D-F to its reply. (Doc.
 2   No. 86.)
 3          TPL seeks to seal these documents pursuant to the Court’s protective order, (Doc.
 4   No. 63), because they contain confidential information. (Doc. No. 86 at 1.) After
 5   reviewing the documents in question, the Court concludes that good cause exists to seal
 6   the documents. Accordingly, the Court grants TPL’s request to file the documents under
 7   seal without prejudice to the Court modifying this order at a later time or using the
 8   information in a written order, and the Court directs the Clerk to file the proposed
 9   documents under seal.
10          Nevertheless, the Court notes that with respect to its reply brief, TPL seeks to seal
11   the entire document. Although the reply contains some sealable information, the entire
12   document is not sealable. (See Doc. No. 87.) Thus, TPL’s sealing request is not narrowly
13   tailored. See Ervine v. Warden, 214 F. Supp. 3d 917, 919 (E.D. Cal. 2016) (“Any order
14   sealing documents should be ‘narrowly tailored’ to remove from public view only the
15   material that is protected.” (citing Press-Enterprise Co. v. Superior Court, 464 U.S. 501,
16   513 (1984))). As a result, the Court orders TPL to publicly file a redacted version of its
17   reply brief within seven (7) days from the date this order is filed. 1
18          IT IS SO ORDERED.
19       DATED: October 26, 2020
20
                                                      MARILYN L. HUFF, District Judge
21                                                    UNITED STATES DISTRICT COURT
22
23
24
25
26
27   1
            The Court again advises TPL that when a document is not entirely sealable, a public, redacted
28   version of the document should be concurrently filed along with the motion to seal and the sealed
     lodgment.

                                                      2
                                                                                        19-cv-02195-H-DEB
